DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-17 are pending in original
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-17, have been considered but are found unpersuasive.
Applicants Argue
On page 1 of the Remarks, the applicant’s argument relies on the cited;
" However, regardless of the wedge angles listed, this tapered zone of the interlayer disposed between panels in the windshield cannot reasonably be interpreted as being the same as the "boundary line" as recited in claim 1. Indeed, none of this or any other part of Spangler describes "display a combined image including a first region, a second region, and a boundary line between the first region and the second region ... wherein the boundary line has a view angle of 0.028 degrees or more," as recited by claim 1.
Examiner’s Answer
A review of the claim limitation reciting; “wherein the boundary line has a view angle of 0.028 degrees or more.  “, leads to the Applicant’s interpretation of the specified angle of view as supported in Specification at Par.[0097], for representing an Applicant’s Admitted Art where such angle would represent a standard requirement for obtaining a driver’s license. See citation from Par.[0097] below,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, supporting the above assertion.
In this regard, The Office relies on Applicant’s admitted disclosure as interpreted in view of Spangler, where the Applicant describe well known and obvious advantages obtained from such boundary (Id. a separation between images, Re Spangler), a method defined at Par.[0098], [0115]-[0117] and Fig.10 but failing to define a novel transformation derived from using the said method, and out of the obvious interpretation of the function provided. Furthermore, being mathematically known that; e.g., 1 arc-min = 0.0166667 deg., or the disclosed angle in Spangler being i.e., 2 arc-min= 0.0333333 deg. > 0.028, while teaching about the separation line between images being less than 2 arc-min = 0.03 degrees situated in the range claimed as depicted in Fig.16 for the eye-boxes at Par.[0009],[0011] and adjusted for driver’s height at Table 1, and Par.[0112],[0114], [0145], or [0146].
The exemplary given embodiments are “not intended to necessarily limit the scope of the invention” as cited in Spangler at Par.[0110], hence allowing the ordinary skilled in the art to extend the application of the similar angular field of view producing separation between two images, to be produced/generated by either the windshield refractive angles from construction or as being determined by image separation between two or more adjacent image windows, as impressed by the minimum angular visibility factors set at the claimed limitations. The ordinary skilled in the art would have found obvious to seek and modify the application 
See MPEP 707.07(f) Unpersuasive Argument: Intended Use
In response to applicant’s argument that [1], a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The rationale to combine/modify, finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention [Fig.16 separation distance between eye-boxes to be set to user’s view ability, Par.[0009],[0011]]. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

See precedence in: “The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results." Id. Agrizap exemplifies a strong case of obviousness based on simple substitution that was not overcome by the objective evidence of nonobviousness offered. It also demonstrates that analogous art is not limited to the field of applicant’s endeavor, in that one of the references that used an animal body as a resistive switch to complete a circuit for the generation of an electric charge was not in the field of pest control.”
Legal Precedent as Source of Supporting Rationale of Obviousness.
See MPEP 2144.04 VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS

A.    Reversal of Parts
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
MPEP 2144.04    VI. C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Per MPEP 707.07(f) Unpersuasive Argument: No Teaching, Suggestion, or Motivation To Combine
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, [either by a refractive index of the window or through graphical boundaries established between images, the sought advantage and the provided user result is similar in the art of reference to Spangler].
Similarly, Shimizu discloses the premise of introducing separation boundary lines between cameras Par.[0409] and Fig.17-19 or images at display 74  Fig.19, 23, thus obviating as predictable the art combination with Spangler.
Applicant’s representative is encouraged to contact the Office with matter deemed to advance the prosecution. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors with the art of reference. 
4.	Claims 1-6, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro Shimizu et al., (hereinafter Shimizu) (US 2006/0287826) in view of Lora Lee Spangler et al., (hereinafter Spangler) (US 2017/0285339).
Re Claim 1. (Original)  Shimizu discloses, a display control apparatus (a DSP circuit, Fig.3, 28, 39 etc., Par.[0374]), comprising: 
circuitry configured to: 
receive an image captured by at least one camera mounted on a vehicle (receiving NTSC camera 10 signal at the control unit 76, Fig.19, Par.[0327],[0411]) ; and 
display a combined image including a first region, a second region, and a boundary line between the first region and the second region (displaying a first and second regions separated by a boundary line, Fig.19, Par.[0411]), 
wherein the combined image is generated based on the image, wherein each of the first region and the second region includes at least one of 
a front sideward sight of the vehicle, 
a rear sideward sight of the vehicle, or 
a side sight of the vehicle (where the display 74, in Fig.19 comprises a combined image of split regions displaying multiple configurations per Fig. 12(2), 12(3), 12(4) displaying the right and left areas, the front-left side, front-right side and rear-sideward images of the vehicle surroundings Par.[0401] and other various screen configurations, Par.[0400]-[0404], [0411]), and 
Shimizu, does not expressly teach about the field of view angle the driver may be experiencing while looking at an image in order to obtain a clear image of an image  boundary or any other image detail, as disclosed in
Spangler teaching about, 
wherein the boundary line has a view angle of 0.028 degrees or more (the  driver may properly discern objects within a first and second boundaries at an angular theta, θ of a wedge angular profile of an windshield, per Fig.3 where the boundary is set at the human eye viewing parameters to be over an angle of 0.028o, as expressed in milliradians, mrad, at Pr.[0060] where such angle is represented to have values over the 0.028o, degrees claimed, being known that 0.05729 o = 1.0 mrad,  thus 0.028o = 0.48869 mrad).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to associate the ability of the driver to discern objects within his field of view in order to grasp the relative positional relationships of objects present in the image taught by Shimizu at Par.[0007] and to combine with the specific elements of human eye angular perception of objects within which a certain visual object determination may be perceived as explicitly described in Spangler, hence deeming the modification predictable.  

Re Claim 2. (Original)  Shimizu and Spangler disclose, the display control apparatus according to claim 1, 
Shimizu teaches about, wherein the combined image further includes a third region (the display is split in three regions, Fig.12 Par.[0400]-[0404] and the display 74 in Fig.19, Par.[0411]).  

Re Claim 3. (Original)  Shimizu and Spangler disclose, the display control apparatus according to claim 1, 
Shimizu teaches about, wherein the first region includes the front sideward sight, the second region includes the rear sideward sight, and the third region includes the side sight (the display 74, in Fig.19 comprises a combined image of split regions displaying multiple configurations per Fig. 12(2), 12(3), 12(4) displaying the right and left side areas, the front-left side, front-right side and rear-sideward images of the vehicle surroundings Par.[0401]. 
See MPEP 2144.04(IV)B “changes in size, shape” being obvious as an engineering design choice).  

Re Claim 4. (Original)  Shimizu and Spangler disclose, the display control apparatus according to claim 1, 
Shimizu teaches about, wherein the first region is located above the second region (Fig.12(3), 1(4), or Fig.13 changing the position of images, Par.[0325]).  

Re Claim 5. (Original)  Shimizu and Spangler disclose, the display control apparatus according to claim 1, 
Shimizu teaches about, wherein the third region is located on a side of the first and second regions (Fig.13 changing the position of images, Par.[0325]).  

Re Claim 6. (Original)  Shimizu and Spangler disclose, the display control apparatus according to claim 1, 
Shimizu teaches about, wherein the circuitry is further configured to control at least one of: brightness of the combined image, contrast of the combined image, or -48 - a display configuration of a plurality of images captured by a plurality of cameras mounted on the vehicle, on the basis of a detection result of a sensor (controlling the brightness, Fig.24, Par.[0419], [0491] or display configuration Fig.13 on the basis of a sensor, Par.[0493], [0505]).
Spangler teaches the brightness control, (Par.[0005]). 

Re Claim 9. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 1, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
Re Claim 10. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 2, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
Re Claim 11. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 3, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
Re Claim 12. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 4, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
Re Claim 13. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 5, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
Re Claim 14. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 6, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
Re Claim 17. (Original)  This claim represents the computer-readable medium encoded with instructions that, when executed by a controller, cause the controller to perform the limitations of the apparatus in claim 1, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
5.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Spangler in view of  Chistopher Ricci et al., (hereinafter Ricci) (US 2014/0310739).
Re Claim 7. (Original)  Shimizu and Spangler disclose, the display control apparatus according to claim 6, but do not expressly teach the brightness control,
Ricci teaches, wherein the circuitry is further configured to set the brightness or the contrast of the combined image higher than a usual set value, in response to the sensor detecting a head motion or a sight line movement of a driver of the vehicle (identifying by detecting the user 216  Par.[0486], i.e., driver’s presence or movement, and accordingly setting the controls by module 817 the display intensity, Par.[0488]). 
One of ordinary skill would have found obvious before the effective filing date of the invention to combine the arts to Shimizu and Spangler teaching the aspects of the display brightness control, but not expressly teaching about the dependency of the display intensity to the presence of the driver within the vehicle, as disclosed in Ricci  for the reason to automate the control functions in order to assist the user per Par.[0845], thus deeming the combination predictable.  

Re Claim 8. (Original)  Shimizu, Spangler and Ricci disclose, the display control apparatus according to claim 7, wherein the circuitry is further configured such that, when the sensor does not detect a head motion or a sight line movement of a driver of the vehicle for a certain period, the circuitry sets the brightness or the contrast of the combined image lower than a usual set value (it would have been obvious to interpret that opposite state to the condition of increasing the brightness when the driver is detected at claim 7, such state would be consequentially valid when the driver is not detected). 

Re Claim 15. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 7, hence it is rejected based on the same mapped evidence mutatis mutandis.
 
Re Claim 16. (Original)  This claim represents the image display method being performed at each limitation and in the same order by the apparatus of claim 8, hence it is rejected based on the same mapped evidence mutatis mutandis.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/